Title: To Benjamin Franklin from Jonathan Williams, Jr., 6 March 1781
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


Dear & Hond Sir
Nantes 6 March 1781
As the English News Writers have been endeavouring to hurt us by giving bad News, I think it my Duty to give you Copy of an Account contradicting their Publication which I received from L’Orient the 4th Inst & which I wish may give you as much Pleasure as it has me.
I am with much Respect Your ever Affectionate Kinsman
Jona Williams J
I have forwarded this Account to Spain.Honble. Doctor Franklin
 
Addressed: a monsieur / Monsieur Franklin / Ministre plenipotentiaire / des Etats unis en son Hotel / a Passy prés Paris
Notation: J. Williams Mar 6 1781
